Opinion issued May 6, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00188-CV
———————————
Boots & Coots Int’l Well Control, Inc., Michael L. Clark, Robert
T. Hendrix, and Glendell S. Hendrix, Appellants
V.
Expro
Americas, LLC,
Appellee

 

 
On Appeal from the 281st District Court
Harris County, Texas

Trial Court Case No. 2007-47397
 

 
MEMORANDUM OPINION
Today, the Court
considered the parties’ agreed motion to set aside the trial court’s judgment
pursuant to a settlement agreement.  We
grant the agreed motion.  Pursuant to
Texas Rule of Appellate Procedure 42.1(a)(2)(B), we set aside the trial court’s
judgment without regard to the merits and remand the case to the trial court
for rendition of judgment in accordance with the parties’ agreement.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Sharp and Brown.